                                                                          CLERK'
                                                                               S OFFICE LJ.S.DiSq-.
                                                                                 A7 ROAN           CCIUFG
                                                                                         OKE,VA
                                                                                      FILED

                       IN THE UNITED STATES DISTRICT COURT                         0I 2 2
                      FOR TH E W ESTERN D ISTRICT O F V IRG INIA
                                 R OAN OICE D IVISION                        BKJ       c,   usx cu
                                                                                   D            ç.
TRW ITY S.DA LTON ,
                                                   CivilActionN o.7:17CV00519
       Plaintiff,
                                                   M EM O M N DU M O PIN IO N

                                                   By:Hon.Glen E.Cortrad
NANCY A.BERRYHILL,Acting                           SeniorUnited StatesDistrictJudge
Com m issioner of SocialSectuity,

       Defendant.


       Plaintiffhasliled thisaction challenging the finaldecision oftheComm issionerofSocial

Security denying plaintiffs claim s for disabled cllild's instlrance benefks and supplemental

sectlrityincomebenefitstmdertheSocialSecurityAct,asamended,42U.S.C.jj402(d)and423,
and 42 U.S.C.j 1381 etseq.,respectively. Jurisdiction ofthiscourtisplzrsuantto 42 U.S.C.
j405(g)and42U.S.C.j 1383(c)(3). Asreflectedbythememorandaandargumentsubmittedby
the parties,the issues now before the courtare whether the Comm issioner's fnaldecision is

supported by substantialevidence,orwhetherthereisEçgood cause''to necessitaterem andingthe

casetotheCommissionerforfurtherconsideration. See42U.S.C.j405(g).
       The plaintiff,Trinity S.D alton,w as born on N ovem ber 7,1990, M r.D alton evenm ally

graduated from high schoolwith a modified diplomaoattheageof 19. (Tr.820). He hasno
historyofpastrelevantwork. (Tr.36,68).
       On Septem ber 13, 2013, M r. Dalton filed applications for disabled child's instlrance

benefits and supplem ental sectuity incom e benefits. In filing his current claim s, M r. Dalton

alleged thathe becnme disabled for a11forms of substantialgainfulem ploym enton M arch 18,
2012,due to a heartcondition and problemswith hisrightllip. (Tr.246). M.r.Dalton now
maintainsthathehasremained disabled tothepresenttim e.

        M r.Dalton'sapplicationsweredenied upon initialconsideration and reconsideration. He

then requested and received a denovo hearing and review before an Administrative Law Judge.

In an opinion dated Novem ber 23,2016,the Law Judge also detennined,after applying the

five-step sequentialevaluation process,thatMr.Dalton is not disabled. See 20 C.F.R.jj
404.1520 and 416.920.1 The Law Judge found thatM r. Dalton suffers from several severe

im pairm ents, including tçstattls post aortic tear requiring stent placem ent, status post open

reductioninternalfixationlofltherighthip,and(a)learningdisabilityy''butthattheseimpainnents
do not,eitherindividually orin combination,m eetormedically equaltherequirementsofalisted

impairment.(Tr.30-31). TheLaw JudgethenassessedM r.Dalton'sresidualfunctionalcapacity
asfollow s'
          .

                After careful consideration of the entire record,the tmdersigned
                finds that the claimant has the residual functional capacity to
                perfonn a range of sedentary work as defined in 20 C.F.R.
                404.15674a) and 416.967($, in that the claimant is able to
                frequently liftand carry 10 potmds,occasionally liftand cany 20
                potmds,and sitfor six hotlrs and stand/walk forfotlr hotlrs in an
                eight-hour period. In addition, the claimant can never climb
                ladders,ropes,orscaffolds,can occasionally climb rnmpsorstairs,
                kneel,or crawl,can frequently stoop or crouch,and should avoid
                concentrated exposlzreto hazards.




         1A claim fordisabled child's insurance benetitsdsisanalyzed tmderthe sam e tive-step sequentialprocess
used to determinedisability forpurposesofdisability instlrance benetitsand supplementalsecurity income,and the
claimantmustalsohaveadisabilitythatbegan before(he)reachedage22.1' Hicksv.Colvim No.7:12-cv-00618,
2014U.S.Dist.LEXIS22274,at*4n.2(W .D.Va.Feb.20,2014)(citationsomitted). TheprocessrequirestheLaw
Judgeto consider,insequence,whetheraclaimant:(1)isengaged in substantialgainfulactivity;(2)hasasevere
impairment;(3)hasanimpairmentthatmeetsorequalstherequirementsofalistedimpairment;(4)canrett    u'ntöhis
pastrelevantwork;and (5) ifnot,whether he can perform other work in the nationaleconomy. 20 C.F.R.
jj 404.1520 and 416.920. Ifa decision can bereached atany step in thesequentialevaluationprocess,further
evaluation isurm ecessary. 1d.
 (Tr.32). Given this residualfunctionalcapacity,and after considering the testimony ofa
vocationalexpert,theLaw JudgedetenninedthatM r.Dalton retainssufficientfunctionalcapacity

to perform certain tmskilled,sedentary work roles existing in signiscantnumberin the national

economy. (Tr.36). Accordingly,theLaw JudgeconcludedthatM r.Daltonisnotdisabled,and
that he is not entitled to benefits under either federal progrnm . See generally 20 C.F.R.

jj404.350(a)(5),404.1520(g),and 416.920(g). The Law Judge'sopinion wasadopted asthe
finaldecision of the Comm issionerby the SocialSectlrity Administration's Appeals Cotmcil.

Having exhausted a11 available adm inistrative rem edies,M r.Dalton has now appealed to this

court.

         W hile plaintiff may be disabled for certain forms of employm ent,the crucial facm al

determination is whether plaintiff is disabled for a11forms of substantialgainfillemployment.

See 42 U.S.C.jj 423(d)(2)and 1382c(a). There are fottrelements of proofwhich mustbe
consideredinmakingsuch ananalysis. Theseelementsaresummarizedasfollows:(1)objective
medicalfactsand clinicalfindings;(2)the opinionsand conclusionsoftreatingphysicians;(3)
subjectiveevidenceofphysicalmanifestationsofimpairments,asdescribedthroughaclaimant's
testimony;and(4)theclaimant'seducation,vocationalhistory,residualskills,andage. Vitek v.
Finch,438F.2d 1157,1159-60(4th Cir.1971);Undem oodv.Ribicoff,298 F.2d 850,851(4th
Cir.1962).
         On appeal,M r.Dalton raises severalargum ents,including thatthe Law Judge erred in

detennininghisresidualftmctionalcapacityandpresented alegally insufficienthypotheticaltothe

vocationalexpert. A fter review ing the record and considering the parties'argum ents,the court

finds çsgood cause'' to rem and the case to the Com m issioner for further developm ent and

consideration. See42U.S.C.j405(g).
       The adm inistrative record reveals that M r.Dalton has a specific lenrning disability for

whichhereceivedspecialeducation servicesinschool. (Tr.820,821,827,865). Atsteptwoof
thesequentialevaluationprocess,theLaw Judgefotmdthatplaintiffslearningdisabilityççcausegsj
significantfunctionallimitations''and therefore qualifiesasa ûçsevere''mentalimpairmenttmder

theapplicableregulations. (Tr.30). Additionally,atstep three ofthe sequentialprocess,the
Law Judge detennined thatplaintiffs mentalim pairmentresultsin Gtmoderate diflkulties''with

çsconcentration,persistence orpace.'' (Tr.31). Although the Law Judge did notinclude any
restrictionsrelated to plaintiffslenrning disability in hisresidualfllnctionalcapacity assessm ent

ortheinitialhypotheticalpresentedto thevocationalexpert(Tr.32,68),thevocationalexpert
voltmtarilyaddedalimitationtoSGunskilled''work. (Tr.68)(t(Ithinkthehypotheticalbestfrnmes
the sedentary work,obviously,unskilled. Further,I suggest we look atproduction-odented

work.''). Thevocationalexpertthen identified severalunskilled,sedentaryjobsthatcould be
performed by an individualwith the limitations described by the Law Judge. (Tr.68). In
particular,thevocationalexperttestified thatthedtresidualoccupationalbase''would includethe

jobsofassembler,bagger/smffer,andinspector/tester. (Tr.68--69). TheLaw Judgeultimately
reliedonthetestimony ofthevocationalexpertin determiningthatççtherearejobsin signifcant
numbersinthenationaleconomythattheclaimantcanperform.'' (Tr.36).
       In the court'sview,the difficulty with the Law Judge's evaluation ofplaintiffsm ental

impairmentistwo-fold. First,theLaw Judge'sopinion appearsto correlate an abilitytoperform

sim ple tasks w ith the ability to m aintain concentration,persistence,and pace. On page 8 ofhis

decision,theLaw Judgesllmmarily statesasfollows:

              Asthere isno allegation orevidence ofany problem swith social
              interaction,thetmdersigned findsthattheclaimanthasno difficulty
              m aintaining social functioning. However,the undersigned finds
              that the m ental impainnent causes moderate difficulties in

                                               4
              m aintaining concentration, persistence, or pace.       Thus, the
              tmdersigned finds that restrictions imposed by Ethe) learning
              disability are lim ited to inability to perform work that is not
              unskilled in nature.

(Tr.35). Thecourtagreeswith theplaintiffthattheLaw Judge'sconclusory analysisconflicts
with thedecision oftheUnitedStatesCourtofAppealsfortheFotu'th Circuitin M asciov.Colvin,

780F.3d632(4th Cir.2015). InM ascio,theFourthCircuitexplainedthatCctheabilitytoperlbrm
simpletasksdiffersfrom theabilitytostay ontask''and thatGtgoqrlly thelatterlimitation would
accountfora claimant'slimitation in concentration,persistence,orpace.'' M ascio,780 F.3d at

638. Thus,m erely lim iting a claim antto tmskilled work,withoutany further explanation,is

insufûcientunder M ascio. See ila (Giperhaps the ALJ can explain Nvhy h4ascio's rnoderate
limitation in concentration,persistence,orpace atstep three doesnottranslateinto alim itation in

M ascio'sresidualftmctionalcapacity ....Butbecause the ALJ here gave no explanation,a

remandisin order.'').
       Forsimilarreasons,the courtis also unable to conclude thatthe Law Judge presented a

legally sufficient hypothetical to the vocational expelt W hile the Law Judge adopted the

vocationalexpert'sopinion thatplaintiffcan perfonn production-oriented w ork asan assembler,

smffer,orinspector,the vocationalexpertwasnotasked to considerthesignitk anceofm oderate

limitationsin concentration,persistence,orpace in theperformanceofsuchjobs,a11ofwhich
would seem inglyrequire attendancetotask. Nevertheless,theLaw Judgerelied onthetestimony

ofthevocationalexpertin detenniningthattherearejobsexisting in significantnumbersin the
nationaleconom y which M r.Dalton can perform .

       In W alkerv.Bowen,889 F.2d 47 (4th Cir.1989),the Fourth Circuitcommented as
follow s:
              Thepurposeofbringing in avocationalexpertistoassisttheALJin
              determining whether there is work available in the national
              econom ywhichthisparticularclaimantcan perform. In orderfora
              vocationalexpert's opinion to be relevant or helpful,itm ust be
              basedupon aconsideration ofa11otherevidenceintherecord,andit
              m ustbe in responseto properhypotheticalquestionsw hich fairly set
              outallofclaimant'sim painnents.

Id.at50(citationsomitted).
       ln his opinion,the Law Judge did notoffer any specitk rationale foromitting m oderate

lim itations in concentration,persistence,or pace from the hypotheticalquestion on which the

vocationalexpert'sopinionwasbased. Thecourtissimplyunabletoconcludethatthisparticular

hypotheticalquestion,which was devoid of any m entalrestrictions,was suffcientto alertthe

vocational expertto the existence of m oderate lim itations in plaintiffs concentration,work

persistence,and attendance to task. The courtbelieves thatconsideration of such lim iGtions

would be importantin assessing a claimant's capacity to perform the jobs identitied by the
vocationalexpert. Indeed,in responsetoadditionalquestions,thevocationalexperttestifiedthat

thosevery snmejobswould no longerbeavailableifthehypotheticalindividualwasdistracted
f'
 rom worldngforatleast20percentoftheworkday. (Tr.70).
       M oreover,the Fourth Circuithas specifkally held thatççan ALJdoesnotacc'
                                                                              otmt Gfora

claimant's limitations in concentration,persistence, and pace by restricting the hypothetical

questiontosimple,routinetasksortmskilledwork.''' M ascio,780F.3dat638(quotingW inschel
v.Comm 'rofSoc.Sec.,631F.3d 1776,1180(11thCir.2011:. ThecourtrecognizesthatM ascio
does notstand forthe proposition thatm oderate lim itations in concentration,persistence,orpace

alwaystranslateintoalimitationinaclaimant'sresidualflmctionalcapality. Rather,asindicated
above,the decision tmderscores the Law Judge's duty to explain how his residualftmctional
capacity findingsadequately accotmtfora claimaqt'swork-related lirnitations. In thiscase,the

Law Judgedidnotprovidesuch explanaion. Consequently,:(arem and isin order-'' Id.

       For the reasons stated, the court fmds GGgood cause'' to rem and this case to the
Commissionerforflldherdevelopm entand consideration.2 If the Commissioner is = able to

decidethe case in plnin
                      $
                        tiY sfavoron the basis ofthe existing recordjthe Commissionerwill

conducta supplementaladministrative hearing atwhich both sideswillbe allowed to present

additionalevidenceand argllment. An appropriate orderofremandwillbeenteredthisday.

       TheClerk isdirectedtosend certifedcopiesoftbismemorandl'm opiniontoal1counselof

record.

       DATED;Tlus-:4* dayofoctober, 2018.
                            -




                                                 SeniorUnited StatesDistrictJudge




        2ln lightcfthecourt'sdecision to remandthecasetotheComm issioner,thecourtdeolinestoaddressM r.
Daltonjsremqiningc'laimgoferror.                                                             '


                                                  7
